In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-16-00002-CR
                           ____________________

                        CAREY S. JOSEPH, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                         Trial Cause No. 13-17640


                         MEMORANDUM OPINION

      On September 5, 2013, Carey S. Joseph (Joseph) was indicted for

aggravated assault with a deadly weapon. On June 9, 2014, Joseph pleaded guilty

to aggravated assault pursuant to a plea agreement, and the trial court deferred

adjudication and placed Joseph on community supervision for ten years. On June

9, 2015, the State filed a motion to revoke alleging that Joseph had violated five

conditions of his community supervision. Joseph pleaded “true” to three alleged

violations and pleaded “not true” to two of the alleged violations. After a hearing
                                        1
on December 18, 2015, the court found the evidence was sufficient that Joseph had

violated the three terms of his community supervision to which Joseph had pleaded

“true,” adjudicated Joseph’s guilt, and set punishment at eight years of

confinement. See Tex. Penal Code Ann. § 22.02(a)(1) (West 2011). Joseph timely

filed a notice of appeal.

      Joseph’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). On October 11, 2016, and November 17, 2016, we granted an extension of

time for Joseph to file a pro se brief, and on November 17, 2016, Joseph filed a pro

se brief. In response, the State filed a brief stating that the issues advanced by

Joseph in his pro se brief lacked merit.

      We have independently examined the entire appellate record in this matter,

and we agree that no arguable issues support an appeal. We have determined that

this appeal is wholly frivolous. Therefore, we find it unnecessary to order

appointment of new counsel to re-brief the appeal. Cf. Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s judgment.1



      1
         Joseph may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         2
      AFFIRMED.

                                                  _________________________
                                                     LEANNE JOHNSON
                                                           Justice

Submitted on October 28, 2016
Opinion Delivered January 11, 2017
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                       3